Title: To Benjamin Franklin from Arthur Lee, 8 July 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Paris July 8th. 1779
I have just receivd a Letter from my Brother in Germany informing me of your having written to him, that— “When Capt. Lemaire came over last year & made known here the wants of Virginia, you found three different Merchants of ability, who offerd each of them separately to supply the whole”—

I shall be very much obligd to you Sir if you will let me know the names of these Merchants, where they live, & what were the terms on which they proposd to supply the demands of the State of Virginia.
It will yet be of very great advantage, to that State & consequently to the common cause, if these Gentlemen will supply the things wanted, upon admissible terms. In all probability too these wants will increase every day, as the war now presses particularly on the State of Virginia. This consideration will I hope excuse the trouble, it will give you, to comply with what I request.
I have the honor to be with great respect Sir, Your most Obedt. Humbe Servt.
Arthur Lee
The Honble. Dr. Franklin
